
	

113 S2064 IS: Four Rationers Repeal Act of 2014
U.S. Senate
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2064
		IN THE SENATE OF THE UNITED STATES
		
			February 27, 2014
			Mr. Roberts introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To provide for the repeal of certain provisions of the Patient Protection and Affordable Care Act
			 that have the effect of rationing health care.
	
	
		1.Short title
			This Act may be cited as the
		  Four Rationers Repeal Act of 2014.2.Repeal of the
			 Independent Payment Advisory BoardEffective as of the enactment of the Patient
			 Protection and Affordable Care Act (Public Law 111–148), sections 3403 and
			 10320 of such Act (including the amendments made by such sections) are
			 repealed, and any provision of law amended by such sections is hereby
			 restored
			 as if such sections had not been enacted into law.3.Repeal of the
		Center for Medicare and Medicaid Innovation(a)In
		generalSection 1115A of the Social Security Act (42 U.S.C.
		1315a) is repealed.(b)Conforming
		amendments(1)Title XVIII of
		SSASection 1899(b)(4) of the Social Security Act (42 U.S.C.
		1395jjj(b)(4)) is amended by striking any of the following and
		all that follows through the period at the end of subparagraph (B) and
		inserting the independence at home medical practice pilot program under
		section 1866E..(2)Title
		XIX of SSASection 1902(a) of the Social Security Act (42 U.S.C.
		1396a(a)) is amended—(A)in
		paragraph (79), by adding and after the semicolon at the
		end;(B)in
		paragraph (80), by striking ; and and inserting
		a period; and(C)by
		striking paragraph (81).(3)PHSASection
		933 of the Public Health Service Act (42 U.S.C. 299b–33) is amended—(A)by
		striking subsection (f); and(B)by
		redesignating subsection (g) as subsection (f).(4)PPACAThe
		Patient Protection and Affordable Care Act (Public Law 111–148) is amended—(A)in
		section 2705 (42 U.S.C. 1315a note)—(i)in
		subsection (a), by striking shall, in coordination and that
		follows through establish and inserting shall
		establish; and(ii)in
		subsection (d)(2), by striking section 1115A(b)(3) of the Social
		Security Act (as so added) and inserting the Social Security
		Act; and(B)in
		section 10328(b) (42 U.S.C. 1395w–104 note), by striking or to
		study and all that follows through 3021.(c)Effective dateThe amendments made by this section shall take effect on the date of enactment of this Act.4.Repeal of certain United States Preventive Services Task Force authority(a)Authority To determine benefitsSection 2713(a) of the Public Health Service Act (42 U.S.C. 300gg–13(a)) is amended—(1)by striking paragraph (1);(2)in paragraph (3), by striking not described in paragraph (1); and(3)by redesignating paragraphs (2) through (5) as paragraphs (1) through (4), respectively.(b)Repeal of Community Preventive Services Task ForceSection 4003 of the Patient Protection and Affordable Care Act (Public Law 111–148) is repealed and
			 the provisions of the Public Health Service Act amended by such section
			 are restored or revived as if such section 4003 had not been enacted.5.Prohibition on
			 Certain Uses of Data Obtained from Comparative Effectiveness Research;
			 Accounting for Personalized Medicine and Differences in Patient Treatment
			 Response(a)In
			 generalNotwithstanding any
			 other provision of law, the Secretary of Health and Human Services—(1)shall not use data obtained from the
			 conduct of comparative effectiveness research, including such research
			 that is
			 conducted or supported using funds appropriated under the American
			 Recovery and
			 Reinvestment Act of 2009 (Public Law 111–5) or authorized or appropriated
			 under
			 the Patient Protection and Affordable Care Act (Public Law 111–148), to
			 deny or
			 delay coverage of an item or service under a Federal health care program
			 (as
			 defined in section 1128B(f) of the Social Security Act (42 U.S.C.
			 1320a–7b(f))); and(2)shall ensure that
			 comparative effectiveness research conducted or supported by the Federal
			 Government accounts for factors contributing to differences in the
			 treatment
			 response and treatment preferences of patients, including patient-reported
			 outcomes, genomics and personalized medicine, the unique needs of health
			 disparity populations, and indirect patient benefits.(b)Rule of
			 constructionNothing in this section shall be construed as
			 affecting the authority of the Commissioner of Food and Drugs under the
			 Federal
			 Food, Drug, and Cosmetic Act or the Public Health Service Act.
